PER CURIAM
Defendant was convicted of unlawful use of a weapon and menacing, and he was sentenced to 30 months of incarceration and two years of post-prison supervision.1 The court also ordered defendant to pay a $300 fine and $634 in court-appointed attorney fees. On appeal, defendant argues that the trial court erred by (1) admitting hearsay evidence that led to his convictions and (2) ordering that he pay court-appointed attorney fees when the record is silent regarding his ability to pay. We reject without discussion defendant’s assignment of error regarding the admission of hearsay evidence. However, with regard to court-appointed attorney fees, we agree with defendant that the trial court plainly erred by imposing the fees on this record; and, we exercise our discretion to correct the error, for reasons similar to those expressed in State v. Ramirez-Hernandez, 264 Or App 346, 349, 332 P3d 338 (2014) (exercising discretion to correct erroneous imposition of $400 in court-appointed attorney fees because the amount was “substantial” in light of the defendant’s circumstances).
Portion of judgment requiring defendant to pay attorney fees reversed; otherwise affirmed.

 Defendant was sentenced to serve 12 months in the county jail for menacing, to be served concurrently with a sentence of 30 months in the custody of the Department of Corrections for unlawful use of a weapon.